MEMORANDUM **
Appellant Darrell Elliott (“Elliott”) asserts on appeal that the district court erred in granting Appellees The Little Tikes Company’s (“Little Tikes”) motion for summary judgment as to his claims for breach of an implied in-fact contract and unlawful age discrimination.1
*509We find Elliott fails to overcome the statutory presumption that his employment was at-will. See Davis v. Consolidated Freightways, 29 Cal.App.4th 354, 369, 34 Cal.Rptr.2d 438 (1994) (stating the employer was entitled to rely upon the presumption that employment was at-will); Knights v. Hewlett Packard, 230 Cal. App.3d 775, 778-81, 281 Cal.Rptr. 295 (1991) (stating that plaintiff failed to carry his burden of rebutting the at-will presumption); Cal. Labor Code § 2922.
We also find that even if Elliott established a prima facie case of age discrimination through circumstantial evidence, Nidds v. Schindler Elevator Corp., 113 F.3d 912, 917 (9th Cir.1996), there was no evidence of pretext to overcome Little Tikes’ legitimate, nondiscriminatory reason for his termination. Id. at 918.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by NINTH CIRCUIT RULE 36-3.


. Elliott has abandoned his disability discrimination claim on appeal.